Citation Nr: 0922440	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
a left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  
The Veteran served in the Republic of Vietnam from October 
1966 to October 1967.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified at a videoconference hearing in 
November 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing is contained in the record.

The Board notes that in the April 2008 statement of the case, 
the RO reopened the claim for service connection for a left 
foot injury.  Despite the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  The May 2006 rating decision, which denied a claim of 
service connection for a left foot injury, is final.

2.  Additional evidence associated with the claims file since 
the May 2006 rating decision contributes to a more complete 
picture surrounding the injury and raises a reasonable 
possibility of substantiating the claim.

3.  A chronic left foot condition was not shown in service or 
for many years thereafter, and there is no competent medical 
evidence linking his current left foot problems to service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left foot 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).

2.  A left foot condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, in June and September 2007 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
The case was last adjudicated in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service private 
records, VA treatment records and examination reports, and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting argument and 
testifying at a hearing.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

The Veteran's original claim of entitlement to service 
connection was for a bilateral leg condition, and it was 
denied by the RO in February 2003.  In July 2005 the Veteran 
attempted to reopen his claim, this time as a left leg 
injury, and a September 2005 rating decision by the RO denied 
this request because the Veteran did not furnish any new and 
material evidence.  The Veteran filed a notice of 
disagreement in January 2006, indicating that it was actually 
a left foot injury, and additional evidence was added to the 
claims file.  In May 2006 the RO issued a rating decision 
denying service connection for a left foot injury because the 
Veteran's service treatment records did not show treatment 
for or diagnosis of any condition related to a left foot 
injury, and because there was no medical link between a 
current condition and an in-service injury.  The Veteran 
filed a subsequent notice of disagreement in May 2006 and a 
statement of the case was issued, but he did not file a 
timely substantive appeal.  The current claim to reopen was 
filed in June 2007.

The May 2006 rating decision is the last final decision.  38 
C.F.R. § 20.1103.  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

The evidence of record at the time of the May 2006 rating 
decision included: service treatment records, service 
personnel records, private physician records from a Dr. V.K. 
from April 1996 to February 2003, VA treatment records from 
March 2005 to May 2006, a PTSD questionnaire filled out by 
the Veteran which included information about the Veteran's 
claimed left foot injury, and a May 2005 clinical report from 
the Vet Center.  Notably, the Veteran stated in his PTSD 
Questionnaire that in January 1967 he was stationed at Tuy 
Hoa when his helicopter crashed during a test flight and he 
injured his left foot.  Also, a VA treatment record from 
April 2006 noted that the Veteran reported left leg 
discomfort with left plantar paresthesias.  Service treatment 
records note the Veteran reported foot trouble on his 
separation examination due to "high boots."  

The subsequently received evidence included: Vet Center 
records from December 2003 to May 2006, a history of the 48th 
Assault Helicopter Company, VA treatment records from May to 
June 1980 and June 2006 to May 2008, a unit history for the 
48th Assault Helicopter Company from July 1956 to October 
1970, private treatment records from 1983 to May 2007 from 
Dr. V.K., a February 2008 VA examination, and the Veteran's 
November 2008 hearing testimony.

The Veteran stated in his hearing that while he was serving 
as a crew chief and flight mechanic he was involved in a 
helicopter crash in 1967 during a test flight.  The Veteran 
indicated that he believed the helicopter crashed because its 
tail rotor was shot off.  The Veteran also stated that he 
received treatment for his left foot/ankle while in Vietnam 
and subsequently at Fort Rucker, with a private physician Dr. 
P, and at the Dorn VA Medical Center (VAMC).  The February 
2008 VA examiner diagnosed the Veteran with degenerative 
joint disease of the left foot, minimal bilateral pes planus, 
and plantar fasciitis.  

This evidence is presumed credible solely for the purpose of 
determining whether new and material evidence has been 
submitted.  The new evidence, when considered with the 
evidence of record, contributes to a more complete picture 
surrounding the claimed origin of the Veteran's reported 
injury.  Thus, it relates to an unestablished fact necessary 
to substantiate the claim, namely the Veteran's more detailed 
account of the helicopter crash in 1967 and a VA examination 
that provided the Veteran with current orthopedic left foot 
diagnoses.  Moreover, it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence is new 
and material, and the claim is reopened.
 
However, reopening the claim does not end the inquiry.  
Rather, a determination on the merits is required.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

As an initial matter, the Board notes the Veteran's testimony 
that the helicopter crashed in January 1967 because its tail 
rotor was shot off.  Upon review of the evidence, the Board 
finds that such statement is not supported by the unit 
history records from the 48th Assault Helicopter Company, 
which do not indicate that a helicopter crashed in 1966 or in 
January 1967.  The earliest crash in 1967 occurred in March, 
and is noted to have been shot down by hostile fire but with 
no casualties sustained.  The Veteran's prior reference was 
that the helicopter crashed on a test flight.  As there is no 
objective support for the current contention that he was 
involved in helicopter crash in January 1967 that was the 
result of hostile fire, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.  

The Veteran's service entrance examination revealed his 
report of a fractured left great toe prior to service.  His 
service treatment records are otherwise negative for 
complaints or findings regarding a left foot injury.  The 
records do show the Veteran was seen on several occasions in 
December 1967 and in January 1968 complaining of right ankle 
pain due to wearing "high boots".  He recalled no specific 
injury, but noted swelling.  He was authorized to wear low 
quarter shoes.  It was noted that the boots caused secondary 
pressure on the posterior Achilles bursa.  On his separation 
examination he reported a history of foot trouble, identified 
as "boots" and fracture of the left toe at age three.  

The first post service evidence pertaining to the left foot 
is a 1980 VA treatment report wherein the Veteran reports a 
painful swollen left leg, beginning in the left foot and 
radiating to the groin.  Objective examination revealed 3+ 
pitting edema.  Diagnosis was chronic lymphedema.

Private treatment records dating from 1983 to 2007 note he 
was seen for swelling in the left leg and ankle in 1989.  
Objective testing revealed valvular dysfunction in the 
greater saphenous vein consistent with chronic venous stasis 
changes and possible previous thrombophlebitis.  He was seen 
for phlebitis of the left foot in May 1991, and complained of 
foot pain in June 1995.  He was seen in April 1996 for 
complaints related to his left leg.  He was diagnosed with 
phlebitis.  In April 2006 he complained of left foot and leg 
pain.  Cellulitis and venous stasis were diagnosed.  In a 
June 2007 report, Dr. V.K. noted the Veteran reporting a 
history of left foot dorsal pain since 1969 and his reference 
to a forced helicopter crash in Vietnam in 1967.  Pitting 
edema was noted.  

The February 2008 VA examiner diagnosed the Veteran with 
degenerative joint disease of the left foot, minimal 
bilateral pes planus, and plantar fasciitis.  It was noted 
that x-ray showed the presence of a large anterior and 
posterior calcaneal spurs with a minimal degree of spurring 
at the first metatarsophalangeal joint.  He provided an 
opinion that the Veteran's current left foot conditions are 
less likely than not related to his military service as the 
Veteran's service treatment records were negative for 
diagnosis or treatment of any left foot problems while in 
service.  He noted the Veteran's report of the injury, as 
well as the fractured toe prior to service, the visits for 
right ankle pain, and the receipt of elastic anklets in 
service.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the claim.  While 
Dr. V.K. noted the Veteran's reported helicopter crash in 
service and his report of pain since 1969, she did not 
provide any opinion linking his current disorder to service.  
A bare transcription of lay history unenhanced by any 
additional medical comment by the examiner is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Thus, this evidence is given no probative value.

Conversely, the VA examiner reviewed the claims file and 
examined the Veteran.  He noted the pertinent history as 
reported by the Veteran as well as the evidence contained in 
the service treatment records.  His opinion that the left 
foot conditions are less likely than not related to service 
is consistent with the contemporaneous service treatment 
records and post service evidence.  In this regard, the 
service treatment records reveal no treatment for a left foot 
condition, despite being seen on several occasions in late 
1987 for right ankle problems.  The Board finds it unlikely 
that during the period he was seen for his right ankle, he 
would not have mentioned chronic residuals relating to a left 
foot injury at that time, or mentioned such a significant 
injury to the left foot on his separation examination, while 
reporting a toe fracture at age 3.  Moreover, the first post 
service complaints contained in the record occur in 1980, 12 
years after his discharge from service, and pertain to 
findings of a vascular condition, not to residuals of an 
injury.  In summary, the Board finds that the VA examiner's 
opinion is entitled to great probative weight.

As the evidence reflects no findings of a chronic left foot 
condition in service or for many years thereafter, and the 
preponderance of the competent medical evidence reflects that 
his current left foot disability is not related to service, 
the claim for service connection is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for left foot injury is 
reopened, and to this extent only the appeal is granted.

Entitlement to service connection for a left foot injury is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


